DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 17, 19-31 and 33 have been allowed.
	Claims 33 have been newly added.
	Claims 1-16, 18 and 32 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-8) of 07/12/2021, amended claims filled on 07/12/2021 and closet prior art of record Seto (US6292719B1).
Seto discloses an information system of a vehicle has a controller which is arranged to decide a danger point on a traveling road according to a traveling circumstance of the vehicle and to store the danger point for the next travel. The information system informs a driver that the vehicle approaches the danger point stored. Therefore, the information system can provide optimum information according to driver's driving skill to the driver.

In regards to claim 33, Seto either individually or in combination with other prior art fails to teach or render obvious a driver assistance device configured to perform the following: evaluate signals of at least one surround sensor on the motor vehicle to determine a probability of a collision with a detected object; in response to the determined probability being above a first threshold value, trigger an automatic emergency braking; in response to the determined probability being below the first threshold value and above a second threshold value, store a current position of the vehicle or a position of the vehicle within a predefined period of time after exceedance of the second threshold value without triggering the automatic emergency braking; and subsequently, in response to a spatial area about the stored position being traveled through again, triggering the automatic emergency braking based on the stored position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662